t c no united_states tax_court kathryn cheshire petitioner v commissioner of internal revenue respondent docket no filed date p and h filed a joint federal_income_tax return on which a portion of retirement distribution proceeds h received and interest received from a joint bank account were omitted from gross_income although p acknowledges that when she signed the joint_return she had actual knowledge of the omitted retirement distribution proceeds she posits’ that relying on h’s-7 false statements she had reason to believe that the omitted retirement distribution proceeds were not taxable and that she should be entitled to relief under sec_6015 c and or f i r c with respect thereto further p seeks innocent spouse relief with respect to the sec_6662 i r c accuracy-related_penalty held p is not entitled to innocent spouse relief with respect to the omitted items of income -- - held further knowledge of the item giving rise to a deficiency for purposes of sec_6015 c i r c does not mean knowledge of the tax consequences of the item or that the entry on the return is incorrect held further after taking into account all the facts and circumstances presented in this case r’s denial of equitable relief to p under sec_6015 i r c as it relates to the sec_6662 i r c penalty applicable to the omitted retirement distribution proceeds constitutes an abuse of his discretion john edward leeper for petitioner sheila r pattison and gerald l brantley for respondent jacobs judge respondent determined a dollar_figure deficiency in kathryn and david cheshire’s federal_income_tax a dollar_figure sec_6651 addition_to_tax anda dollar_figure sec_6662 a accuracy-related_penalty only kathryn cheshire has contested this determination she does so claiming innocent spouse relief under sec_6015 c and or f after concessions by respondent see infra the issue to be resolved is whether mrs cheshire is entitled to innocent spouse relief with respect to the taxation of an omitted portion of the distributions mr cheshire received upon his retirement from southwestern bell telephone co and omitted interest_income from a joint bank account and the sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code as in effect for the year under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner resided in cedar creek texas at the time she filed her petition petitioner and mr cheshire were married on date they permanently separated on date and were divorced on date for petitioner and mr cheshire collectively the cheshires filed a joint federal_income_tax return petitioner received a bachelor of science degree in secondary education upon graduating from college in she worked approximately years as an elementary_school teacher then stayed home for approximately years in order to raise her children she returned to teaching in in date the cheshires purchased property located pincitea simpson avenue cedar creek texas for use as the family q4e- residence the cheshires borrowed dollar_figure to purchase the property david cheshire’s retirement and compensation package mr cheshire took early retirement from southwestern bell telephone co southwestern bell effective date as a result mr cheshire received the following distributions the retirement distributions in amount nations bank of texas trustee for sbncnpp emp lump sum dollar_figure southwestern bell lesop for salaried employees big_number southwestern bell savings_plan for salaried employees big_number southwestern bell esop total big_number of the dollar_figure dollar_figure was rolled over into a gualified account on date mr cheshire deposited dollar_figure of the retirement distributions into an account account no in the name of david d cheshire and kathy cheshire at the austin telco federal credit_union the austin telco account in the funds in this account earned dollar_figure in interest petitioner was aware of mr cheshire’s receipt of the retirement distributions and the amount thereof as well as the interest earned on the austin telco account an additional dollar_figure was deposited into this account between jan and date the record does not reveal the source of these funds --- - the cheshires’ use of the retirement distributions the cheshires made several large disbursements out of the austin telco account in specifically dollar_figure was withdrawn to pay off the mortgage on the family residence and dollar_figure was withdrawn to purchase a ford explorer the retirement distributions were also used to pay family_expenses provide startup_capital for mr cheshire’s newly formed sole_proprietorship academic resources management systems arms and for investments ’ in addition the retirement distributions were used to satisfy loans taken out to acquire a family truck and a car for one of their children as well as to open a college bank account for their daughter the cheshires retained joint_ownership of this account on date mr cheshire opened a second account account no at the austin telco federal credit_union and transferred the remaining proceeds of the retirement distributions from account no into this account on date mr cheshire wrote a check from this second account in the amount of dollar_figure payable to a r m s this amount was subsequently deposited into arms’ bank account in the funds in account no earned dollar_figure in interest on apr and date mr cheshire deposited dollar_figure and dollar_figure respectively into a brokerage account at fdward d jones co petitioner’s separation and divorce mr cheshire was arrested several times for driving while intoxicated dwi in date he was involved in an alcohol- related automobile accident approximately a month later petitioner and mr cheshire permanently separated they divorced months after their separation pursuant to a divorce decree mr cheshire transferred to petitioner his interest in the property constituting the family residence and title to the ford explorer at the time of transfer the family residence and the ford explorer were unencumbered the cheshires’ federal_income_tax return mr cheshire prepared and filed his and mrs cheshire’s joint income_tax returns mr cheshire prepared the cheshires’ joint federal_income_tax return the return in date prior to beginning a jail sentence for a dwi conviction before signing the return petitioner questioned her husband about the potential tax ramifications of the retirement distributions mr cheshire falsely told petitioner he had consulted with a local certified_public_accountant j d mican mr mican and had been advised that proceeds used to pay off the mortgage on their home would reduce the taxable_amount of the retirement distributions accepting her husband’s answer petitioner did not inguire further and signed the return on date petitioner assumed - that the return would be timely filed on the return the cheshires reported that they had received a dollar_figure retirement distribution and that dollar_figure of that amount constituted taxable_income in addition they reported dollar_figure in interest_income as well as a dollar_figure loss on their schedule c profit or loss from business in date petitioner received a letter from the internal_revenue_service irs stating that it had not received the cheshires’ return in searching for a copy of the return petitioner discovered in a desk drawer the original return as well as a check for the amount of tax shown to be owing dollar_figure petitioner immediately contacted mr mican he advised her to file the return and enclose payment for the tax_liability reflected on the return as soon as possible petitioner filed the return along with the remittance on date in early date petitioner received notification from the irs that dollar_figure in estimated_tax payments claimed on the cheshires’ return had not been paid despite mr cheshire’s reassurance that he had made the estimated_tax payments petitioner discovered that the payments in fact had not been made upon the advice of mr mican petitioner paid the estimated_tax using borrowed funds notice_of_deficiency respondent determined that dollar_figure of the retirement distributions dollar_figure total distributions less the dollar_figure rollover constituted taxable_income and thus the cheshires understated the taxable_amount of the retirement distributions by dollar_figure dollar_figure -- dollar_figure respondent further determined that the cheshires understated their interest_income by dollar_figure their dividend income and capital_gains by dollar_figure and dollar_figure respectively and their self-employment_tax by dollar_figure in addition respondent disallowed dollar_figure in schedule c expenses as a result of these determinations as well as the late filing of the return respondent determined that a sec_6651 a addition_to_tax and a sec_6662 accuracy-related_penalty should be imposed respondent’s concessions prior to trial respondent conceded that petitioner qualified for innocent spouse relief with respect to the following item amount schedule c expenses dollar_figure self-employment taxes capital_gains big_number dividend income interest_income southwestern bell lesop distribution big_number southwestern bell savings_plan distribution big_number southwestern bell esop distribution sec_6651 addition_to_tax big_number - opinion as a general proposition if a joint_return is filed by a husband and wife liability with respect to any_tax shown on the return or found to be owing is joint_and_several see sec_6013 d in congress enacted sec_6013 the predecessor to sec_6015 in order to correct perceived grave injustices often resulting from the imposition of joint_and_several_liability see s rept pincite 1971_1_cb_606 see also act of date publaw_91_679 84_stat_2063 enacted sec_6013 as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 as amended sec_6013 provided that a spouse could be relieved of tax_liability if the spouse proved a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the initially sec_6013 provided relief only in cases involving an omission_of_income in the scope of sec_6013 was expanded to provide relief in erroneous deduction cases see deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 h conf rept pincite 1984_3_cb_1 -- - substantial_understatement the relief granted under sec_6013 is commonly referred to as innocent spouse relief the enactment of sec_6015 for many taxpayers relief under sec_6013 was difficult to obtain in order to make innocent spouse relief more accessible congress repealed sec_6013 and enacted a new innocent spouse provision sec_6015 in as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 see h conf rept pincite the newly enacted statute provided three avenues of relief from joint_and_several_liability sec_6015 which is similar to former sec_6013 e allows a spouse to escape completely joint_and_several_liability sec_6015 and c allow a spouse to elect limited_liability through relief from a portion of the understatement or deficiency and sec_6015 confers upon the secretary discretion to grant equitable relief in situations where relief is unavailable under sec_6015 or c sec_6015 generally applies to any liability for tax arising after date and any liability for tax arising on or before date that remains unpaid as of such date see h conf rept pincite applicable statutory provisions sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers --- in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and be the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief --if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know sec_6015 provides in relevant part sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general ----except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d c election not valid with respect to certain deficiencies ---if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress sec_6015 specifies how an allocation under sec_6015 is to be made providing in relevant part sec_6015 allocation of deficiency --for purposes of sec_6015 -- in general --the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual bears to the net amount of all items taken into account in computing the deficiency allocation of items giving rise to the deficiency ---for purpose of sec_6015 -- a in general --except as provided in paragraphs and any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year b exception where other spouse benefits ----under rules prescribed by the secretary an item otherwise allocable to an individual under subparagraph a shall be allocated to the other individual filing the joint_return to the extent the item gave rise to a tax_benefit on the joint_return to the other individual c exception for fraud ----the secretary may provide for an allocation of any item in a manner not prescribed by subparagraph a if the secretary establishes that such allocation is appropriate due to fraud of one or both individuals the electing spouse has the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual see sec_6015 as with sec_6015 an election for sec_6015 relief must be made within years from the date the secretary begins collection activities with respect to the individual making the election see sec_6015 b sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability -- - availability of relief to petitioner for the reasons that follow we conclude that petitioner is not entitled to innocent spouse relief except to the extent provided below a relief under sec_6015 neither party disputes that in this case the requirements of subparagraphs a b and e of sec_6015 have been satisfied ’ their dispute involves whether the requirements of subparagraphs c and d of sec_6015 have been met sec_6015 c contains a no knowledge of the understatement requirement petitioner maintains that the standard of inquiry to be used in determining whether the putative innocent spouse knew or had reason to know of an understatement_of_tax is whether at the time the return was signed a reasonably prudent taxpayer in the spouse’s position could be expected to know that the stated tax_liability was erroneous or that further investigation was warranted based on this standard petitioner posits that even though she knew of the retirement distributions and the interest_income she did not know that there was an understatement_of_tax on the return ‘ respondent has not objected to the manner in which petitioner has raised a claim for innocent spouse relief under sec_6015 we thus treat the raising of innocent spouse relief in the petition as a timely filed election see 114_tc_276 114_tc_333 -- - we do not agree with petitioner’s standard of inquiry the no knowledge of the understatement requirement of sec_6015 b c is similar to that found in former’ sec_6013 e c where relief was requested under sec_6013 e with respect to the omission_of_income the situation involved herein both this court and the court_of_appeals for the fifth circuit the court to which an appeal in this case would lie have concluded that where a spouse seeking relief has actual knowledge of the underlying transaction that produced the omitted income innocent spouse relief is denied see 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 94_tc_126 affd 992_f2d_1132 11th cir we believe this standard applies for sec_6015 relief as well here petitioner possessed actual knowledge of the underlying transactions the distribution of retirement proceeds and the interest earned on the austin telco account that gave rise to the cheshires’ understatement_of_tax petitioner had been informed by mr cheshire that he was contemplating retirement and was eligible to receive a substantial sum of money from his retirement_plan by the end of date petitioner was aware of both the retirement distribution proceeds and the existence of the austin telco account in fact mr cheshire showed petitioner the deposit slip and discussed with her the purposes for which the retirement distribution proceeds would be used petitioner also had actual knowledge that interest was earned on the austin telco account at all times petitioner was aware of the balance in this account and frequently wrote checks drawn on its funds moreover bank statements and a form_1099 interest_income setting forth the amount of interest earned on the account were sent to petitioner’s home thus petitioner does not satisfy the no knowledge of the understatement requirement of sec_6015 c moreover because petitioner knew or had reason to know of the entire amount of the retirement distributions and the interest earned on the austin telco account she is not entitled to proportionate relief under sec_6015 b relief under sec_6015 in general sec_6015 allows proportionate tax relief a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or do not reside together for a month period such allocation however is not permitted if the secretary demonstrates that the individual electing relief had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof which is not allocable to such individual see sec_6015 c for purposes of sec_6015 unlike for purposes of sec_6015 b -- - and f equitable considerations in holding the putative innocent spouse liable for unpaid tax or any deficiency are of no import in the instant case neither party disputes that the principal item giving rise to the deficiency is mr cheshire’s receipt of the and that such item is allocable retirement distribution proceeds to him under sec_6015 nor is there any dispute that petitioner is entitled to make an election under sec_6015 as she and mr cheshire were no longer married when petitioner filed her petition in this court the dispute between the parties involves whether petitioner had actual knowledge at the time the joint_return was signed of any item giving rise to the deficiency or portion thereof petitioner posits that because she did not know that the taxable_amount of the retirement distribution was misstated on the joint_return she is entitled to sec_6015 relief respondent on the other hand maintains that ignorance of the tax law is of no import--if petitioner knew of the event or transaction giving rise to the deficiency which she admits she did then petitioner cannot obtain relief under sec_6015 in our opinion the knowledge requirement of sec_6015 c does not require the electing spouse to possess knowledge of the tax consequences arising from the item giving rise petitioner does not claim sec_6015 relief with respect to the omitted interest_income to the deficiency or that the item reported on the return is incorrect rather the statute mandates only a showing that the electing spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof see wiksell v commissioner 215_f3d_1335 9th cir the actual knowledge inguiry in sec_6015 c focuses on whether the taxpayer had knowledge ‘of any item giving rise to a deficiency’ not on the tax_deficiency itself court_of_appeals held that spouse demonstrated actual knowledge of certain tax items by questioning her spouse about them affg without published opinion tcmemo_1999_32 here when petitioner signed the joint_return she was aware of the amount the source and the date of receipt of the retirement distribution and interest she was however under a misapprehension as to the taxable_amount of the retirement distribution we believe the knowledge standard for purposes of sec_6015 c 1s an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof in the case of omitted income such as the situation involved herein the electing spouse must have an actual and clear awareness of the omitted income sec_6015 c does not reguire actual knowledge on the part we leave to another day the manner in which the actual knowledge standard will be applied in erroneous deduction cases - - of the electing spouse as to whether the entry on the return is or is not correct we recognize that the senate and conference reports contain the statement that if the irs proves that the electing spouse had actual knowledge that an item on a return is incorrect the election will not apply to the extent any deficiency is attributable to such item h conf rept pincite see s rept pincite arguably this statement conflicts with our knowledge standard for purposes of sec_6015 c on the other hand it can be read merely as an example where relief is not warranted sec_6015 c does not explicitly state or reasonably imply that relief is denied only where the electing spouse has actual knowledge that the item giving rise to the deficiency or any portion thereof is incorrectly reported on the return as the supreme court has stated courts must presume that a legislature says ina statute what it means and means in a statute what it says there 503_us_249 were we to interpret sec_6015 c narrowly by denying relief only where the electing spouse actually knows that the item giving rise to the deficiency is incorrectly reported on the return we would be redrafting the statute something we may not do we now turn to the meaning of the word item for purposes of --- - sec_6015 c although the word item is not defined in sec_6015 c we believe that in omitted income situations item refers to the item_of_income that should have been reported on the return an example contained in the report issued by the joint_committee on taxation accompanying rra supports this interpretation the rule that the election will not apply to the extent any deficiency is attributable to an item the electing spouse had actual knowledge of is expected to be applied by treating the item as fully allocable to both spouses for example a divorced couple filed a joint_return during their marriage with wage income of dollar_figure allocable to the wife and dollar_figure of self-employment_income allocable to the husband on examination an additional dollar_figure of the husband’s' self-employment_income is discovered resulting in a deficiency of dollar_figure the irs proves that the wife had actual knowledge of dollar_figure of this additional self-employment_income but had no knowledge of the remaining dollar_figure in this case the husband would be liable for the full amount of the deficiency since the item giving rise to the deficiency is fully allocable to him in addition the wife would be liable for the amount that would have been calculated as the deficiency based on the dollar_figure of unreported income of which she had actual knowledge even if the wife elects to limit the liability for the deficiency under this provision the irs would be allowed to collect that amount from either spouse while the remainder of the deficiency could be collected only from the husband emphasis supplied staff of joint comm on taxation general explanation of tax legislation enacted in pincite j comm print the meaning we give to an item that gives rise to a deficiency for purposes of the knowledge requirement found in sec_6015 c 18s consistent with that of other sections of the code where the word item is used see eg cia v sims -- - 471_us_159 supreme court looks to other statutes in defining intelligence sources and confidential source s for instance the code defines item in other contexts as follows sec_6231 defines partnership_item as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a sec_6231 defines affected_item as any item to the extent such item is affected by a partnership_item and section defines a subchapter_s_item as any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of subtitle f of the code procedure and administration such item is more appropriately determined at the corporate level than at the shareholder level in these circumstances item is defined without reference to its tax consequences moreover it is clear under sec_61 that an item is gross_income from a particular source including pensions the type of omitted income involved in this case generally ignorance of the tax law is not a defense to a deficiency as we have previously stated we reject the taxpayer’s assertion that she did not have reason to know because of her insufficient legal acumen as a practical matter this argument is tantamount to a claim that ignorance of the law is an element of the innocent spouse defense and as such is incorrect a taxpayer is presumed to have knowledge of the tax consequences of a transaction but is not presumed to have knowledge of the transaction itself - - bokum v commissioner t c pincite quoting 872_f2d_1499 n 11th cir affg tcmemo_1988_63 citations omitted estate of hall v commissioner tcmemo_1996_93 affd 103_f3d_112 3d cir were we to accept the knowledge standard petitioner advocates ie the putative innocent spouse is entitled to relief if she he misunderstood or lacked knowledge of the internal_revenue_code the code then potentially any spouse who is not a certified_public_accountant or tax attorney would be allowed to escape paying income_tax we do not believe congress intended such a result to conclude petitioner had actual knowledge of the disputed item_of_income the retirement distribution proceeds as well as the amount thereof that gave rise to the deficiency at the time she signed the joint return the fact that petitioner did not know that the amount of the retirement distribution was misstated on the return is of no import consequently the benefits of sec_6015 are unavailable to her c relief under sec_6015 sec_6015 confers discretion on the secretary and the secretary has delegated that discretion to respondent to grant innocent spouse relief to an individual where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency or any portion -- - of either in the instant case petitioner sought but was denied relief under sec_6015 petitioner maintains that respondent’s refusal to grant relief to her was arbitrary capricious and without sound basis in fact respondent acknowledges that we have jurisdiction to review his denial of innocent spouse relief under sec_6015 see 114_tc_276 114_tc_324 114_tc_333 we review respondent’s denial of equitable relief to petitioner under an abuse_of_discretion standard see butler v commissioner supra pincite 91_tc_1079 82_tc_989 this is a question of fact see 81_tc_520 80_tc_34 affd in part and revd in part on another ground 756_f2d_1430 9th cir petitioner’s claim for innocent spouse relief was initiated in her petition to this court prior to trial respondent conceded that petitioner was entitled to relief with respect to certain items omitted from the joint_return and was not liable for the sec_6651 addition_to_tax presumably before doing so respondent followed standard procedures by reviewing his administrative files and considered petitioner’s contentions respondent opposes petitioner’s claim for equitable relief - - with respect to the retirement distribution proceeds the interest_income and the sec_6662 accuracy-related_penalty on the grounds that it would not be inequitable to hold petitioner liable for the tax on these items and that she failed to demonstrate reasonable_cause in omitting these items after taking into account the facts and circumstances presented in this case we do not believe respondent abused his discretion in denying equitable relief to petitioner with respect to the retirement distribution proceeds and interest_income or with respect to the sec_6662 penalty as it relates to the omitted interest_income however we believe respondent’s denial of equitable relief to petitioner under sec_6015 to be an abuse of his discretion as it relates to the sec_6662 penalty applicable to the omitted retirement distribution proceeds the reasons for our overruling respondent’s denial of relief regarding the sec_6662 penalty applicable to the retirement distribution proceeds are as follows sec_6662 does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 after carefully observing petitioner while testifying we are satisfied that at the time she signed the tax_return petitioner believed that the portion of retirement distribution proceeds used to pay off the mortgage on - - the family residence would be nontaxable further we believe petitioner acted in good_faith in reaching this erroneous conclusion petitioner trusted and relied upon mr cheshire when it came to the preparation of their tax returns she is an elementary_school teacher having taken no courses in accounting or tax_return preparation she asked mr cheshire about the potential tax ramifications of the retirement distributions and mr cheshire assured petitioner that he had consulted with a certified_public_accountant and had been advised that the payment of the outstanding mortgage on the family residence and any amount rolled over into a gualified account reduced the taxable_amount of the retirement distributions mrs cheshire had no reason to doubt’ the truthfulness of mr cheshire’s statement and in fact believed him under these circumstances we do not believe petitioner had an obligation to inquire further we conclude that petitioner would have been justified in believing that dollar_figure dollar_figure - dollar_figure rollover - dollar_figure mortgage repayment of the dollar_figure retirement distributions was taxable indeed dollar_figure in retirement distributions was reported on the return albeit only dollar_figure was included in the calculation of income the record does not reveal the dollar_figure difference between dollar_figure and dollar_figure we deem the dollar_figure difference to be de_minimis in our opinion it is an abuse of o7 - discretion to deny relief under sec_6015 in an addition_to_tax or penalty situation when on an individual basis the putative innocent spouse meets the statutory standard generally applied to all taxpayers that shows the addition_to_tax or penalty is inapplicable given the facts and circumstances in this case to hold petitioner liable for the entire sec_6662 penalty would be inequitable consequently we hold that respondent abused his discretion in failing to grant petitioner innocent spouse relief from the sec_6662 a penalty as it relates to the understatement regarding the omitted retirement distribution proceeds however we conclude that respondent did not abuse his discretion in failing to grant petitioner innocent spouse relief from the sec_6662 a penalty as it relates to the understatement regarding the omitted interest_income petitioner knew of that income and the record is devoid of any reason for its omission consistent with these conclusions the parties should determine the exact amount of the sec_6662 penalty due in their rule calculation - - to reflect the foregoing and respondent’s concessions decision will be entered under rule reviewed by the court wells chabot cohen ruwe whalen halpern laro foley and vasquez jj agree with this majority opinion chiechi j concurs in the result only - - thornton j concurring no relief is available under sec_6015 c if the commissioner shows that the spouse seeking relief had actual knowledge of any item giving rise to a deficiency or portion thereof majority op p xthe majority opinion appropriately construes this statutory language to require in the case of omitted income actual and clear awareness of the omitted income thus i believe the majority opinion inherently rejects respondent’s argument that actual knowledge of an item means actual knowledge merely of the event or transaction giving rise to the deficiency this result comports with the ameliorative purposes of sec_6015 it is also consistent with the statutory framework in particular if a spouse qualifies under sec_6015 the relief provided under sec_6015 is an allocation between spouses of the items giving rise to the deficiency in this context item clearly signifies the item of omitted income not the underlying event or transaction the majority opinion harmonizes with the legislative_history the relevant senate and conference reports state that sec_6015 provides no relief if the commissioner proves that the spouse seeking relief had actual knowledge that an item on a return is incorrect what does it mean for an item on a return as opposed to the tax treatment of such an item to be incorrect in the context of omitted income and in the light of the sec_61 provisions defining gross_income by reference to - - various items it most likely means that gross_income from a particular source such as a pension is incorrectly reported either by virtue of understatement or omission on the return the other statements of legislative purpose cited by the dissent evince no clear consensus about any other standard of general applicability and dictate no contrary result here the question is whether mrs cheshire had actual knowledge of the gross_income from the pension that gave rise to the deficiency clearly she did whether she believed the pension proceeds distribution was nontaxable in whole or part on the ground that it was used to pay down a mortgage or under some other mistaken theory is immaterial whalen halpern laro foley and vasquez jj agree with this concurring opinion - - parr j dissenting i have joined with judge colvin in his dissenting opinion because i believe the language of sec_6015 c is ambiguous and that we should consult legislative_history for guidance in resolving that ambiguity i write separately only to express my concern about the court's application of sec_6013 case law to the case at hand sec_6015 is a remedial statute therefore its provisions should be construed and applied liberally in favor of those whom the statute was designed to benefit cf 293_us_144 514_f2d_908 5th cir moreover it is apparent that congress intended sec_6015 to provide broader relief than that provided by sec_6013 in its discussion of sec_6015 the majority has found-- and i agree--that considering the facts and circumstances of this case it is not ineguitable to hold petitioner liable for the deficiency since equitable consideration is also a requirement for relief under sec_6015 d the majority's discussion of sec_6015 c unnecessary the word understatement used in sec_6015 c is different from the word item construed in the discussion of sec_6015 c yet the - - majority treats both as synonymous with transaction it would defer this discussion to a case that reguired it ’ accordingly i respectfully dissent colvin and marvel jj agree with this dissenting opinion ‘the facts of 114_tc_333 are distinguishable and the discussion of sec_6015 therein is thus not determinative - - colvin j dissenting sec_6015 c provides that the separate liability election is not available if the commissioner proves that the putative innocent spouse had actual knowledge of any item giving rise to a deficiency the majority holds that in omitted income cases sec_6015 c does not require actual knowledge on the part of the electing spouse as to whether the entry on the return is or is not correct majority op pp i respectfully dissent because the majority’s construction of sec_6015 c squarely conflicts with the legislative_history of sec_6015 i also dissent because the majority fails to discuss 114_tc_333 and relies on wiksell v commissioner 215_f3d_1335 9th cir unpublished affg tcmemo_1999_32 which did not present the issue we face here i the phrase item giving rise to a deficiency is ambiguous sec_6015 c provides in pertinent part that i f the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion emphasis added sec_6015 c thus sec_6015 relief is not available if the commissioner proves that the putative innocent spouse had actual knowledge of any item giving rise to a deficiency that phrase - -- is ambiguous the item of which the putative innocent spouse must have had actual knowledge could be either of two things first it might refer to a transaction or activity if so then as respondent contends see majority op pincite a putative innocent spouse would not gqualify for the separate liability election under sec_6015 if the commissioner showed that he or she knew that an income-producing transaction or activity had occurred alternatively knowledge of an item giving rise to a deficiency might refer to knowledge that an entry on a tax_return was incorrect under this interpretation the putative innocent spouse would not be disqualified under sec_6015 merely because he or she knew that the income-producing transaction or activity giving rise to the deficiency had occurred instead the commissioner would be required to show that the electing spouse had actual knowledge that the treatment of the item on the tax_return was incorrect that item giving rise to a deficiency could be reasonably construed in either of these ways is demonstrated by the fact that the internal_revenue_code uses the term item to refer both to an underlying activity and to the tax_return treatment of an activity as an example of the former sec_61 provides that-- sec_61 except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and continued -- - il statutory context and legislative_history make sec_6015 clear a sec_6015 compared to former sec_6013 c in an unreported income case a taxpayer failed to qualify for innocent spouse relief under former sec_6013 e c if the taxpayer had knowledge of the transaction which led to the understatement see 112_f3d_1258 5th cir the instant case is also an unreported income case and respondent contends we should apply the same standard here see majority op pincite congress enacted sweeping changes to the innocent spouse provisions in in addition to liberalizing sec_6013 e c in new sec_6015 congress also provided two additional forms of innocent spouse relief the separate liability election sec_6015 and authority for the secretary to grant relief on equitable grounds sec_6015 congress also enacted a different knowledge requirement in sec_6015 c c than had applied in former sec_6013 first section continued similar items gross_income derived from business as an example of the latter sec_57 refers to various items of tax preference all of which are defined by reference to tax consequences thus the phrase item giving rise to a deficiency in sec_6015 c actual knowledge of which causes a putative innocent spouse to fail to qualify under sec_6015 reasonably subject_to more than one interpretation - - c c places the burden_of_proof on the commissioner under former sec_6013 it was on the taxpayer second sec_6015 c requires that the putative innocent’ spouse’s knowledge be actual former sec_6013 required only that the putative innocent spouse know or have reason to know third sec_6015 requires that the putative innocent spouse had the requisite knowledge at the time such individual signed the return former sec_6013 c required that he or she had the requisite knowledge in signing the return fourth sec_6015 requires that the putative innocent spouse have the requisite knowledge of any item giving rise to a deficiency former sec_6013 c required that the putative innocent spouse know that there was such substantial_understatement these broad structural changes and the specific changes to the knowledge requirement dictate that we be cautious in applying interpretations of former sec_6013 e c to sec_6015 b legislative_history as stated the knowledge requirement in sec_6015 is reasonably subject_to different interpretations we may consider legislative_history to resolve statutory ambiguity see 519_us_337 115_f3d_897 11th cir we especially should respect legislative_history where there is unequivocal evidence of legislative purpose see 83_tc_742 the separate liability election provisions originated in the senate version of sec_6015 ’ the legislative_history consistently shows that congress intended actual knowledge to be knowledge that the return is incorrect first the senate committee on finance report states that a putative innocent spouse will not qualify for relief under sec_6015 if the commissioner shows that he or she had actual knowledge that any item on the return was incorrect the senate committee on finance report provides that if the irs proves that the electing spouse had actual knowledge that an item _on a return is incorrect the election will not apply to the extent any deficiency is attributable to such item emphasis added s rept pincite second the senate committee on finance report in the reasons for change section stated the following with respect to the separate liability election the committee intends that this election be available to limit the liability of spouses for tax attributable to items of which they had no knowledge the committee is concerned that taxpayers not be allowed to abuse these rules by knowingly signing false returns under the senate version of sec_6015 the separate liability election was a complete substitute for innocent spouse relief under sec_6013 under the conference agreement and as enacted sec_6013 was repealed and reenacted in liberalized form as sec_6015 and the separate liability election was provided as an alternative available only to individuals no longer married legally_separated or living apart for at least months -- - or by transferring assets for the purpose of avoiding the payment of tax by the use of this election the committee believes that rules restricting the liability of taxpayers to limit their liability in such situations are appropriate emphasis added s rept pincite thus the senate committee on finance equated actual knowledge with knowingly signing a false return third senator graham said the following in offering amendments to sec_6015 unanimously adopted by the senate on behalf of himself and other senate committee on finance members the primary exception to allocable liability under sec_6015 was that if the secretary_of_the_treasury could demonstrate--and the burden is on the secretary_of_the_treasury to demonstrate--that an individual making this election to be taxed only for their proportional share of the deficiency of the return that if they had actual knowledge of the conditions within that return which led to this deficiency then they would be percent responsible senate floor debate for amendment no cong rec sec_4473 emphasis supplied senator d’amato also a member of the senate committee on finance said there were concerns and rightly so that some taxpayers may try to abuse the innocent spouse rules by knowingly signing false returns or transferring assets for the purpose of avoiding the payment of tax and then claim to be innocent obviously no one would want to open the door to that type of fraud as such language was included in the bill that would prevent an individual from electing the innocent spouse provision if they had actual knowledge of any item giving rise to a deficiency emphasis added fourth using language identical to that used by the senate committee on finance the conference_report states that a putative -- -- innocent spouse will not qualify for relief under sec_6015 if he or she had actual knowledge that any item on the return was incorrect the conference_report states that if the irs proves that the electing spouse had actual knowledge that any item _on a return is incorrect the election will not apply to the extent any deficiency is attributable to such item emphasis added h conf rept pincite thus the legislative_history unequivocally shows that congress intended to require the commissioner to prove that the putative innocent spouse knew that his or her tax_return was incorrect the passage from the legislative_history on which the majority relies relates to the allocation of items between the two spouses when one qualifies for the separate liability election see majority op pincite it does not describe the knowledge requirement interpretation of which is at issue here and thus does not address this issue further statutory language in the allocation rule undermines the majority’s position sec_6015 a provides that a in general -except as provided in paragraphs and any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the contrary to the suggestion that this language might merely be an example of a situation where relief is not warranted the above-quoted passage from the conference_report and the identical language from the finance_committee report are explanations of the statutory rule not examples the finance_committee report and the conference_report have a specific way to present examples first they state a general point then they state for example to illustrate the point this pattern is repeated seven times in the finance committee’s explanation of sec_6015 and seven times in the conference report’s explanation of sec_6015 - - return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year emphasis added the text of sec_6015 a implies that an item giving rise to a deficiency is an item on the return rather than a underlying transaction or activity because an amount on a return can be allocated ie split but an underlying transaction or activity cannot thus the legislative_history accompanying enactment of sec_6015 c clearly shows that congress intended the knowledge requirement to mean knowledge that the return is incorrect not knowledge that there was an income-producing activity or transaction see s rept pincite h conf rept pincite the majority fails to apply that standard see majority op pincite the majority’s reliance on the tefra partnership rules sec_6231 and to construe item is not persuasive because those sections do not speak to the interpretative issue we face under sec_6015 c iii the majority disregards the requirement in the conference_report that the commissioner prove that the putative innocent spouse knew that an item on the return was incorrect as stated above the majority holds that in omitted income cases sec_6015 c does not require actual knowledge on the part of the electing spouse as to whether the entry on the return is or is not correct see majority op pincite ’ the majority also suggests another standard ie that continued - al --- the majority concludes that petitioner inguired in good_faith as to whether her return was correct she was assured that it was correct and she had no obligation to inquire further see majority op pincite in explaining its holding that it was an abuse_of_discretion for respondent not to grant equitable relief under sec_6015 as to petitioner’s liability for the sec_6662 a accuracy-related_penalty the majority states we are satisfied that at the time she signed the tax_return petitioner believed that the portion of retirement distribution proceeds used to pay off the mortgage on the family residence would be nontaxable further we believe that petitioner acted in good_faith in reaching this erroneous conclusion ke kk ke ke kk ok petitioner asked mr cheshire about the potential tax ramifications of the retirement distributions and in response mr cheshire assured petitioner that he had consulted with a certified_public_accountant and had been advised that the payment of the outstanding mortgage on the family residence and any amount rolled over into a gualified account reduced the taxable_amount of the retirement distributions mrs cheshire had no reason to doubt the truthfulness of mr cheshire’s statement and in fact believed him under these circumstances we do not believe petitioner had an obligation to inquire further majority op pincite in short the majority holds that petitioner thought the reporting of the distributions on her tax_return was correct thus in holding for respondent the majority disregards continued the electing spouse must have an actual and clear awareness of the omitted income see majority op p if sec_6015 c is unambiguous we need not create another standard if it is ambiguous legislative_history provides the standard ie that relief is not available if the commissioner proves that the electing spouse had actual knowledge that any item on a return is incorrect - -- the requirement in the senate committee on finance report and conference_report that the putative innocent spouse know something was incorrect see majority op pincite iv wiksell v commissioner the taxpayer in wiksell v commissioner 215_f3d_1335 9th cir unpublished affg tcmemo_1999_32 knew that checks she received from her husband’s business had not been reported on their and tax returns see id pincite6 she also had actual knowledge that the return was incorrect see the findings_of_fact in wiksell v commissioner tcmemo_1994_99 the issue in cheshire is whether knowledge of an item giving rise to a deficiency refers to the putative innocent spouse’s knowledge of the underlying activity or knowledge that the income deduction loss or credit from the activity is incorrectly reported on the tax_return the opinion of the u s court_of_appeals for the ninth circuit in wiksell v commissioner supra does not discuss the knowledge that any item on the return is incorrect language from the legislative_history the opinion of the court_of_appeals does not say the parties disputed or that the court_of_appeals considered whether the actual knowledge of any item giving rise to a deficiency required by sec_6015 is knowledge of an income- producing transaction or knowledge that it was reported incorrectly in fact since mrs wiksell knew her return was wrong the court_of_appeals had no need to consider that issue -- - v charlton v commissioner in 114_tc_333 the putative innocent spouse knew of and had access to correct information about his then-wife’s income-producing activity see charlton t c pincite even though the putative innocent spouse in charlton knew that his wife had an income-producing schedule c business we concluded that the commissioner failed to show that the putative innocent spouse had knowledge when he signed the return of any item giving rise to a deficiency see id thus charlton may be cited for the proposition contrary to respondent’s position in cheshire majority op pincite that knowledge of the income-producing activity does not bar relief under sec_6015 the majority finds that petitioner knew that mr cheshire received retirement distributions and interest on the austin telco account in and that she knew the amounts of the retirement distributions and interest see majority op pp however the majority’s failure to discuss charlton will inevitably cause confusion because both here and in charlton we found that the putative innocent spouse knew of the activity which gave rise to the deficiency under the doctrine_of stare_decisis we generally follow the holding of a previously decided published opinion of the tax_court or explain why we are not doing so this is especially true when our prior published opinion involves statutory -- -- construction see 97_tc_94 the majority concludes that the knowledge requirement of sec_6015 does not require the electing spouse to know that the item on the return is incorrect see majority op pp and points out that petitioner knew the amount of the unreported income see majority op p in contrast the putative innocent spouse in charlton did not know the amount of unreported income from his then-wife’s business this might be how the majority would distinguish charlton from the instant case ie that knowledge of an income-producing transaction or activity does not cause a putative innocent spouse to fail to qualify for the separate liability election unless the putative innocent spouse knew the amount of income involved if the majority is promulgating this factual distinction as a new standard it should so state parr gale and marvel jj agree with this dissenting opinion
